DETAILED ACTION
Claims 1-18 are pending.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method/apparatus comprising the following limitation/feature:
(Claim 1) - " comparing the operational variable of the first operating mode to the baseline variable of the first operating mode; determining a fault state based on comparing the operational variable of the first operating mode to the baseline variable of the second operating mode; and recording, within the air conditioner, the fault state", and
(Claim 10) – “comparing the operational variable of the first operating mode to the baseline variable of the first operating mode, determining a fault state based on comparing the operational variable of the first operating mode to the baseline variable of the second operating mode, and recording, within the air conditioner, the fault state”. 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jaehyeok Heo et al., “Self Training of a Fault-Free Model for Residential Air Conditioner Fault Detection and Diagnostics”, NIST Technical Note 1881, May 2015 – relates to training an air conditioner and testing for faults.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119